              Case:20-80059-jwb     Doc #:86 Filed: 07/15/2021        Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF MICHIGAN (GRAND RAPIDS)

 In Re:                                              )         Case No.: 19-00613-jwb
                                                     )         Chapter 7
 FULL SPECTRUM MANAGEMENT, LLC,                      )         Hon. James W. Boyd
                                                     )
          Debtor.                                    /
                                                     )
 INDEPENDENT BANK, derivatively for and on           )         Adv. Pro. No.: 20-80059-jwb
 behalf of KELLY M. HAGAN, Chapter 7 Trustee         )
 for the estate of Full Spectrum Management, LLC,    )         Hon. James W. Boyd
                                                     )
          Plaintiff,                                 )
                                                     )
 v.                                                  )
                                                     )
 MARK D. NOSS, an individual, MARK D. NOSS, )
 O.D., L.L.C., a Michigan limited liability company, )
 d/b/a FULL SPECTRUM EYECARE, MDN                    )
 DEVELOPMENT, LLC, a Michigan limited                )
 liability company, SMART SCHOOLS                    )
 MANAGEMENT, INC., a former Michigan                 )
 corporation, SMART SCHOOLS MANAGEMENT )
 OF BAY CITY, LLC, a former Michigan limited         )
 liability company, SMART SCHOOLS, INC., a           )
 former Michigan corporation and STEVEN              )
 INGERSOLL, an individual, jointly and severally,    )
                                                     )
          Defendants.                                /

ORDER ON PLAINTIFF’S MOTION FOR ORDER COMPELLING COMPLIANCE WITH
        NON-PARTY SUBPOENAS AND FOR DISCOVERY SANCTIONS

                PRESENT:      HONORABLE JAMES W. BOYD
                              U.S. Bankruptcy Court Judge


          Plaintiff’s Motion for Order Compelling Compliance with Non-party Subpoenas and for

Discovery Sanctions coming on for hearing, the Defendants having filed their response and the Court

having heard argument and the parties having met to confer regarding the Motion and agreeing to

certain deadlines on the record:
               Case:20-80059-jwb     Doc #:86 Filed: 07/15/2021         Page 2 of 3




       NOW, THEREFORE, IT IS HEREBY ORDERED and the parties have agreed that on or

before Tuesday, July 13, 2021, Padgett Business Services will provide a response to the Subpoena by

providing a categorial list of all documents in its possession pertaining to the three named Noss

Defendants;

       IT IS HEREBY FURTHER ORDERED and the parties have agreed that on or before July

23, 2021, that the Noss Defendants shall provide a response to the list by asserting what continuing

claim to confidentiality and/or privilege they claim to the list of documents provided by Padgett

Business Services in response to the Subpoena, by each item listed;

       IT IS HEREBY FURTHER ORDERED that on or before July 23, 2021, that the Noss

Defendants shall provide supplemental responses and document production to the Subpoena issued on

May 7, 2019, with the Rule 2004 Examination of Mark D. Noss;

       IT IS HEREBY FURTHER ORDERED that within twenty-one (21) days after July 23,

2021, the parties shall meet and confer with respect to any outstanding issues remaining to the Motion

to Compel, the third-party Subpoena to Padgett Business Services and the Rule 2004 document

production Subpoena, to narrow any remaining issues regarding document production prior to the next

scheduled hearing date of September 2, 2021;

       IT IS HEREBY FURTHER ORDERED that the parties shall cooperate in preparing an

appropriate stipulated protective order for any documents turned over that contain confidential and/or

other information a party may claim to have confidential and/or otherwise protected financial

information;

       IT IS HEREBY FURTHER ORDERED that the Motion to Compel shall be adjourned until

September 2, 2021 to determine if the parties can resolve the Motion to Compel in accordance with

the above-referenced parameters; and
               Case:20-80059-jwb        Doc #:86 Filed: 07/15/2021    Page 3 of 3




         IT IS HEREBY FURTHER ORDERED that the Status Conference shall be adjourned until

 September 2, 2021 and all dates in the parties Rule 26(f) Report are adjourned until on or after

 September 2, 2021 Status Conference at which time new dates will be established.


                                            END OF ORDER



 APPROVED AS TO FORM:


 CLARK HILL PLC
 Attorneys for Plaintiff

 By:    /s/ Sandra S. Hamilton
        Sandra S. Hamilton (P41980)

 Wallace H. Tuttle & Associates, P.C.
 Attorneys for Noss Defendants

 By:     /s/ Wallace H. Tuttle
         Wallace H. Tuttle (P21644)


 Jay Zelenock Law Firm PLC
 Attorneys for Noss Defendants

 By:     /s/ Jay Zelenock
         Jay Zelenock (P58836)


 Pezzetti, Vermetten & Popovits, P.C.
 Attorneys for Padgett Business Services

 By:     /s/ Thomas A. Pezzetti
         Thomas A. Pezzetti, Jr. (P45200)




IT IS SO ORDERED.

Dated July 15, 2021
